UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 16, 2011 (September 13, 2011) BlackRock, Inc. (Exact name of registrant as specified in its charter) DELAWARE 001-33099 32-0174431 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 55 East 52nd Street, New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(212) 810-5300 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02Unregistered Sales of Equity Securities. On September 13, 2011, BlackRock, Inc. (the "Company") entered into an exchange agreement (the "Exchange Agreement") by and between the Company and Kuwait Investment Authority ("KIA") pursuant to which the Company agreed to issue 2,860,188 shares of common stock of the Company, par value $0.01 per share, to KIA in exchange for an equal number of shares of the Company's Series B Convertible Participating Preferred Stock, par value $0.01 per share, in atransaction exempt from registrationpursuant to Section 3(a)(9) of the Securities Act of 1933, as amended.The transaction is expected to close on or about September 20, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BlackRock, Inc. (Registrant) By: /s/Daniel R. Waltcher Daniel R. Waltcher Managing Director and Deputy General Counsel Date:September 16, 2011
